That Joseph Leech, in his lifetime, by deeds reciting the respective considerations hereinafter mentioned, did convey sundry other tracts of land, either to his daughter Mary Jones Spaight and her heirs, or to Richard Dobbs                   (90) Spaight, her husband, and to his heirs, or to the said Richard and to the said Mary, his wife, and their heirs: that is to say, that he, by a deed bearing date 3 August, 1800, purporting to be made in consideration of the sum of five shillings, conveyed a tract of land containing 640 acres, on the west side of Pee Dee River, to Richard Dobbs Spaight and his heirs; by deed bearing date 20 May, 1801, purporting to be made in consideration of the sum of five shillings, he conveyed a tract containing 200 acres, lying in Craven County, on the south side of Neuse River, to Mary Jones Spaight and her heirs; and by deed bearing date 11 May, 1801, purporting to be made in consideration of the sum of £ 40, he also conveyed to the said Mary Jones Spaight and her heirs a tract containing 300 acres, lying near to the before described tract. That by deed bearing date 13 December, 1797, and purporting to be made in consideration of the sum of £ 20, he conveyed to the said Richard Dobbs Spaight and his heirs a tract containing 100 acres, lying in Craven County, on the west side of Slocumb's Creek; that by deed bearing date 21 May, 1794, and purporting to be made in consideration of natural love and affection and of the sum of £ 5, he conveyed the front of lot No. 24 and the eastern half of lot No. 25, in the town of New Bern, to the said Richard and Mary, his wife, and their heirs; that by deed dated 18 June, 1795, purporting to be in consideration of £ 100, he conveyed a tract of thirty acres on Trent River to the said Richard Dobbs Spaight and his heirs; that by deed dated 3 June, 1796, purporting to be in consideration of natural love and affection and the sum of five shillings, he conveyed a tract lying near New Bern to the said Mary Jones Spaight and her heirs; that by deed dated 4 January, 1797, purporting to be in consideration of natural affection and the sum of £ 5, he conveyed two tracts, one of 70 acres, the other of 60 acres, to the said Mary and her heirs; that by deed dated 12 May, 1792,                    (91) *Page 72 
purporting to be in consideration of love and affection and the sum of £ 5, he conveyed a tract of 76 acres in Craven County, a lot in the town of New Bern, No. 23, and the half of lot No. 25, to the said Richard Dobbs Spaight and to Mary, his wife, and to their heirs.
The petition then charged that all the said lands were actually and in fact given to the said Mary Jones Spaight and her husband, by way of advancement unto the said Mary, by her father, and that the pecuniary considerations therein stated were never paid nor received, and were only mentioned as a formal circumstance in the execution of the deeds, and that the said lands ought to be brought into hotchpot. The petition prayed that the said lands might be decreed as advancements made unto the said Mary Jones Spaight, and be brought into hotchpot. The questions arising upon this petition were sent to this Court.
The lands conveyed to the husband alone are not to be brought into hotchpot; those conveyed to the wife alone, and a moiety of those conveyed to her and her husband, are to be brought into hotchpot in making partition of the lands of which Joseph Leech died seized.
Cited: Dixon v. Coward, 57 N.C. 357; Harper v. Harper, 92 N.C. 302,303; Barbee v. Barbee, 108 N.C. 583.
(92)